Exhibit 10.01

 

EXECUTION COPY

 

FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”),
entered into this December 14, 2016, is by and between IDT Corporation, a
Delaware corporation (the “Company”), and Howard S. Jonas (the “Executive”).

 

WHEREAS, in recognition of the Executive’s experience and abilities, the Company
desires to assure itself of the continued employment of the Executive in
accordance with the terms and conditions provided herein;

 

WHEREAS, the Executive wishes to continue to perform services for the Company in
accordance with the terms and conditions provided herein;

 

WHEREAS, the Company and the Executive are parties to that certain Third Amended
and Restated Employment Agreement, dated as of December 20, 2013 (the “Prior
Agreement”); and

 

WHEREAS, the parties desire to further amend and restate the Prior Agreement,
with effect beginning on January 1, 2017 (the “Effective Date”) as follows:

 

NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:

 

1.       Employment; Prior Agreement. The Company hereby agrees to continue to
employ the Executive, and the Executive hereby agrees to continue to be employed
by and perform services for the Company, on the terms and conditions set forth
herein.

 

For all purposes (i) related to the period up to 11:59 p.m. on December 31,
2016, the Prior Agreement shall remain in full force and effect, and (ii)
related to the period beginning on and following the Effective Date hereof,
except as expressly provided herein, the Prior Agreement shall be of no further
force or effect and the terms hereof shall govern the employment relationship
between the Company and the Executive and the other matters covered hereby.

 

2.       Term. This Agreement is for the period (the “Term”) commencing on the
Effective Date hereof, and terminating on December 31, 2019, or upon the
Executive’s earlier death or other termination of employment pursuant to Section
7 hereof; provided, however, that commencing on December 31, 2019 and each
anniversary thereafter, the Term shall automatically be extended for one
additional year beyond its otherwise scheduled expiration unless, not later than
ninety (90) days prior to any such anniversary, either party hereto shall have
notified the other party in writing that such extension shall not take effect.

 

3.       Position. During the Term, the Executive shall serve as the Chairman of
the Board of Directors of the Company, which shall be an executive officer
position.

 





 

 

4.       Duties. During the Term, the Executive shall use his skills and render
services to the best of his abilities on behalf of the Company. The Executive
shall dedicate as much time as is, in the judgment of the Board of Directors of
the Company (the “Board”), necessary or advisable for the performance his duties
hereunder, provided that the Company acknowledges that this is not a full-time
position and the Executive has other significant professional commitments and
activities, including, without limitation, serving as Chief Executive Officer of
Genie Energy Ltd. and as Chairman of the Board of CTM Media Holdings, Inc.,
Zedge, Inc. and Cornerstone Pharmaceuticals, Inc., as well as in certain other
positions with business and not-for-profit entities, and that, none of such
commitments and activities shall be deemed to be a breach of the terms hereof.

 

5.       Place of Performance. The Executive shall perform his duties and
conduct his business at the offices of the Company, currently located in Newark,
New Jersey, except for required travel on the Company’s business.

 

6.       Compensation and Related Matters.

 

(a)       Base Salary. The Company shall pay the Executive as follows:

 

(i)       For the period between the Effective Date and December 31, 2019 (the
“Initial Term”), (A) a grant of sixty nine thousand six hundred twenty four
(69,624) restricted shares the “Restricted Stock”) of the Company’s Class B
Common Stock, par value $0.01 per share (“Class B Common Stock”), and (B) cash
compensation at a rate of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000) per
annum, payable in accordance with the Company’s standard payroll practices, less
applicable taxes and customary withholdings. The Restricted Stock shall be
issued on January 5, 2017, and the restrictions on transfer and risk of
forfeiture thereon shall lapse (“Vesting”) as to twenty three thousand two
hundred eight (23,208) shares of Restricted Stock on each of January 5, 2017,
2018 and 2019, subject to the restrictions and acceleration events set forth
herein and in the Restricted Stock Grant Agreement (a copy of which is annexed
hereto as Exhibit A, the “Grant Agreement”)

 

(ii)      In the event that the Executive resigns for any reason other than for
Good Reason (as set forth in Section 7(c) hereunder), the Restricted Stock that
has not Vested as of the resignation effective date shall be forfeited and
returned to the Company.

 

(iii)     In the event that there is a Change of Control, all restrictions and
risk of forfeiture related to the Restricted Stock shall lapse and the
Restricted Stock shall become fully Vested immediately prior to such Change of
Control. For purposes of this Agreement, a Change of Control shall be defined as
set forth in the Plan (as defined below).

 

(iv)    The Restricted Stock will be issued pursuant to, and be governed by the
terms of, the Company’s 2015 Stock Option and Incentive Plan, as amended (the
“Plan”).

 

(b)       Bonuses. In the event the Company establishes a bonus program for its
senior executive management, the Employee shall also be entitled to participate
in such program at a level as shall be approved by the Board and the
Compensation Committee of the Board of Directors of IDT. In addition, Mr. Jonas
shall be awarded any other bonuses approved by the Compensation Committee of the
Board of Directors.

 



 2 

 

 

(c)       Employee Benefit Plans. During the Term, the Executive shall be
entitled to participate in those incentive plans, programs, and arrangements
which are available to other senior executive officers of the Company (the
“Benefits Plans”). The Executive shall be provided benefits under the Benefit
Plans substantially equivalent, in the aggregate, to the benefits provided to
other senior executive officers of the Company and on substantially similar
terms and conditions.

 

(d)       Pension and Welfare Benefits. During the Term, the Executive shall be
eligible to participate in the pension and retirement plans (the “Pension
Plans”) provided to other senior executive officers of the Company, and
participate fully in all health benefits, insurance programs, life and
disability insurance and other similar executive welfare benefit arrangements
available to other senior executive officers of the Company and shall be
provided benefits under such plans and arrangements substantially equivalent, in
the aggregate, to the benefits provided to other senior executive officers of
the Company and on substantially similar terms and conditions.

 

(e)       Fringe Benefits and Perquisites. During the Term, the Company shall
provide to the Executive all of the fringe benefits and perquisites that are
provided to other senior executive officers of the Company, and the Executive
shall be entitled to receive any other fringe benefits or perquisites that
become available to other senior executive officers of the Company subsequent to
the date hereof. The benefits described herein include, but are not limited to,
an automobile leased for the Executive by the Company, the make and model of
which is consistent with that being used by the Executive on the execution date
of this Agreement.

 

(f)       Business Expenses. The Executive will be reimbursed for all ordinary
and necessary business expenses incurred by him in connection with his
employment (including without limitation, expenses for travel and entertainment
incurred in conducting or promoting business for the Company) upon submission by
the Executive of receipts and other documentation in accordance with the
Company’s normal reimbursement procedures.

 

7.       Termination. The Executive’s employment hereunder may be terminated
upon breach of the Agreement, upon resignation by the Executive or under the
following circumstances:

 

(a)       Death; Disability. The Executive’s employment hereunder shall
terminate upon his death or, except as may otherwise be prohibited by law, shall
terminate on his “Disability” (as hereafter defined). For purposes of this
Agreement, “Disability” shall mean the inability of the Executive to perform his
duties on account of a physical or mental illness for a period of ninety (90)
consecutive days or one hundred and twenty (120) days in any eight (8) month
period.

 

(b)       Cause. The Company may terminate the Executive’s employment hereunder
for “Cause.” For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder (i) upon the Executive’s
conviction for the commission of an act or acts constituting a felony under the
laws of the United States or any state thereof, or (ii) upon the Executive’s
willful and continued failure to substantially perform his duties hereunder
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness), after written notice has been delivered to the
Executive by the Company, which notice specifically identifies the manner in
which the Executive has not substantially performed his duties, and the
Executive’s failure to substantially perform his duties is not cured within ten
(10) business days after notice of such failure has been given to the Executive.
For purposes of this Section 7 (b), no act or failure to act on the Executive’s
part shall be deemed “willful” unless done or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
act, or failure to act, was in the best interest of the Company.

 



 3 

 

 

(c)       Termination by the Executive. As provided in this Section 7(c), the
Executive may terminate his employment hereunder for “Good Reason.” “Good
Reason” shall mean the occurrence (without the Executive’s express written
consent) of any one of the following acts by the Company taken without the
express approval or concurrent of the Executive, or failure by the Company to
act:

 

(i)       a material breach of the Agreement by the Company;

 

(ii)       the assignment to the Executive of any duties inconsistent with the
Executive’s status as a senior executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities;
or

 

(iii)     any purported termination of the Executive’s employment by the Company
which is not effected pursuant to the terms of this Agreement (and no such
purported termination shall be effective).

 

(iv)    A material reduction in the Executive’s annual Base Salary;

 

(v)      a significant reduction in the Executive’s positions, duties,
responsibilities or reporting lines from those described in Section 4 hereof;

 

(vi)     relocation of the Executive’s principal place of employment outside of
the Newark, New Jersey area; or

 

(vii)    a “Change in Control,” as defined in the Plan,

 

(each of the foregoing being a “Good Reason Event”). The Executive may terminate
employment for Good Reason if (A) the Executive has given written notice to the
Company of the existence of the Good Reason Event no later than 90 days after
its initial existence, (B) the Company has not remedied such Good Reason Event
in all material respects within 30 days after its receipt of such written
notice, and (C) the Executive terminated employment within one year following
the initial existence of such Good Reason Event.

 

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to any act or failure to act constituting
Good Reason hereunder. Notwithstanding the foregoing, a termination shall not be
treated as a Termination for Good Reason if the Executive shall have consented
in writing to the occurrence of the event giving rise to the claim of
Termination for Good Reason.

 



 4 

 

 

(d)       Notice of Termination. Any termination of the Executive’s employment
by the Company or by the Executive (other than termination by reason of the
Executive’s death) shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 12 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claims to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Further, a Notice of Termination for Cause or Disability must include a copy of
a resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board (after reasonable
notice to the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board) finding that, in the good
faith opinion of the Board, the Executive was guilty of conduct set forth in the
definition of Cause herein or satisfied the criteria of a Disability, and
specifying the particulars thereof.

 

(e)       Date of Termination. “Date of Termination” shall mean if the
Executive’s employment is terminated (i) by his death, the date of his death,
(ii) by reason of Disability, the date that the Executive is determined by the
Board to be Disabled, (iii) by resignation of the Executive, the date the
Executive so notifies the Board, or (iv) pursuant to paragraph (b) or (c) above,
the date specified in the Notice of Termination; provided, however, that if
within thirty (30) days after any Notice of Termination is given the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be the date on
which the dispute is finally determined. If within fifteen (15) days after any
Notice of Termination is given, or if later, prior to the Date of Termination
(as determined without regard to this Section 7(e)), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be the date on which the dispute
is finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of a court of competent jurisdiction (which is
not appealable or with respect to which the time for appeal, therefrom has
expired and no appeal has been perfected); provided further that the Date of
Termination shall be extended by a notice of dispute only if such notice is
given in good faith and the party giving such notice pursues the resolution of
such dispute with reasonable diligence.

 

(f)       Compensation During Dispute. If a purported termination occurs during
the Term of this Agreement, and such termination is disputed in accordance with
Section 7(e) hereof, the Company shall continue to pay the Executive the full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, Base Salary) and continue the Executive as a
participant in all compensation, benefit and insurance plans in which the
Executive was participating when the notice giving rise to the dispute was
given, until the dispute is finally resolved. Amounts paid under this Section
7(f) are in addition to all other amounts due under this Agreement and shall not
be offset against or reduce any other amounts due under this Agreement.

 



 5 

 

 

8.       Compensation Upon Termination or During Disability.

 

(a)       Death; Disability. In the event that the Executive’s employment is
terminated pursuant to Section 7(a) hereof, then as soon as practicable
thereafter, the Company shall pay the Executive or the Executive’s Beneficiary
(as defined in Section 11(b) hereof), as the case may be, (i) all unpaid
amounts, if any, to which the Executive was entitled as of the Date of
Termination under Section 6(a) hereof and (ii) all unpaid amounts to which the
Executive was then entitled under the Benefit Plans, the Pension Plans and any
other unpaid employee benefits, perquisites or other reimbursements (the amounts
set forth in clauses (i) and (ii) above being hereinafter referred to as the
“Accrued Obligations”). In addition, in the event of the termination of this
Agreement due to the Executive’s death or Disability, the Company shall, within
sixty (60) days following the Date of Termination, pay to the Executive’s estate
a lump sum payment equal to twelve (12) months of the cash portion of the
Executive’s Base Salary (at the rate in effect on the date of his death) (the
“Severance Benefit”). Any unvested Restricted Stock or other equity grants in
the Company or its subsidiaries granted to the Executive in connection with his
service to the Company (“Equity Grants”) shall Vest upon a termination pursuant
to Section 7(a).

 

Paragraph 8biii should note it is the Company's Standard release.

 

(b)       Termination for Cause; Voluntary Termination without Good Reason. If
the Executive’s employment is terminated by the Company for Cause or by the
Executive other than for Good Reason, then the Company shall pay all Accrued
Obligations to the Executive, the Company shall have no further obligations to
the Executive under this Agreement. If the Executive’s employment is terminated
by the Executive other than for Good Reason, all Restricted Stock that has not
Vested shall be forfeited. If the Executive’s employment is terminated by the
Company for Cause, then the Pro Rata Portion (as defined below) of the
Restricted Stock that has not Vested as of the Date of Termination shall
accelerate and Vest and all other Restricted Stock that had not yet Vested shall
be forfeited. As used herein, the term “Pro Rata Portion” shall mean a
percentage of the Restricted Stock that is scheduled to Vest on December 31 of
the calendar year in which the Date of Termination shall occur represented by
the portion of such calendar year that has elapsed as of the Date of
Termination. By way of example, if the Executive’s employment is terminated by
the Company for Cause on June 30, 2017, one half of the 23,208 shares of
Restricted Stock that was scheduled to Vest on January 5, 2018 shall accelerate
and Vest as of such termination and the remainder of the Restricted Stock that
had not yet Vested shall be forfeited.

 

(c)       Termination Without Cause; Termination for Good Reason. If the Company
shall terminate the Executive’s employment, other than for Cause, or the
Executive shall terminate his employment for Good Reason, then;

 

(i)       the Company shall pay to the Executive, within ten (10) days after the
Date of Termination, the Accrued Obligations;

 

(ii)      all Equity Grants shall accelerate and Vest as of the Date of
Termination; and

 

(iii)     the Company shall pay the Executive the Severance Benefit within sixty
(60) days of the delivery by the Executive of the Release Agreement. As a
condition to receiving the Severance Benefit, the Executive will be required to
execute and deliver the Company’s standard release agreement (the “Release
Agreement”) within forty-five (45) days following the Date of Termination.

 



 6 

 

 

9.       Non-Disclosure. The parties hereto agree, recognize and acknowledge
that during the Term the Executive shall obtain knowledge of confidential
information regarding the business and affairs of the Company. It is therefore
agreed that the Executive will respect and protect the confidentiality of all
confidential information pertaining to the Company, and will not (i) without the
prior written consent of the Company, (ii) unless required in the course of the
Executive’s employment hereunder, or (iii) unless the Executive has an
independent right or obligation under applicable law, rules, regulations or
court, government or regulatory authority order or decree, disclose in any
fashion such confidential information to any person (other than a person who is
a director of, or who is employed by, the Company or any subsidiary or who is
engaged to render services to the Company or any subsidiary) at any time during
or after the Term. This Agreement does not limit the Executive’s ability to
communicate with the Securities Exchange Commission or otherwise participate in
any investigation or proceeding that may be conducted by the Securities Exchange
Commission, including providing documents or other information, without notice
to the Company. This Agreement further does not limit the Executive’s ability to
communicate with any other government agency or otherwise participate in any
investigation or proceeding that may be conducted by any government agency,
including providing documents or other information, without notice to the
Company, where such limitation would be contrary to law.

 

10.     Covenant Not to Compete.

 

(a)       The Executive hereby agrees that for a period of one (1) year
following the termination of this Agreement (other than a termination of the
Executive’s employment (i) by the Executive for Good Reason or (ii) by the
Company other than for Cause) (the “Restricted Period”) the Executive shall not,
directly or indirectly, whether acting individually or through any person, firm,
corporation, business or any other entity:

 

(i)       engage in, or have any interest in any person, firm, corporation,
business or other entity (as an officer, director, employee, agent, stockholder,
or other security holder, creditor, consultant or otherwise) that engages in any
business activity where a substantial aspect of the business of the Company is
conducted, or planned to be conducted, at any time during the Restricted Period,
which business activity is the same as, similar to or competitive with the
Company as the same may be conducted from time to time;

 

(ii)      interfere with any contractual relationship that may exist from time
to time of the business of the Company, including, but not limited to, any
contractual relationship with any director, officer, employee, or sales agent,
or supplier of the Company; or

 

(iii)     solicit, induce or influence, or seek to induce or influence, any
person who currently is, or from time to time may be, engaged or employed by the
Company (as an officer, director, employee, agent, or independent contractor) to
terminate his or her employment or engagement by the Company.

 

(b)       Notwithstanding anything to the contrary contained herein, the
Executive, directly or indirectly, may own publicly traded stock constituting
not more than five percent (5%) of the outstanding shares of such class of stock
of any corporation covered by clause (a)(i) above if, and as long as, the
Executive is not an officer, director, employee or agent of, or consultant or
advisor to, or has any other relationship or agreement with such corporation.

 



 7 

 

 

(c)       The Executive acknowledges that the non-competition provisions
contained in this Agreement are reasonable and necessary, in view of the nature
of the Company and his knowledge thereof, in order to protect the legitimate
interests of the Company.

 

11.     Successors; Binding Agreement.

 

(a)       The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, by agreement in form and substance
reasonably satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as he would be entitled to hereunder if he terminated his
employment for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Company” shall mean
the Company as hereinafter defined and any successor to its business and/or
assets as aforesaid that executes and delivers the agreement provided for in
this Section 11 or that otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

 

(b)       This Agreement and all rights of the Executive hereunder shall insure
to the benefit of and be enforced by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributee,
devisee, and legatees. If the Executive should die while any amounts should
still be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate (any of which is referred
to herein as a “Beneficiary”).

 

12.     Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage paid, addressed as follows:

 

If to the Company:

 

IDT Corporation

520 Broad Street

Newark, New Jersey 07102

Attn: General Counsel

 

If to the Executive, at the Executive’s address in the Company’s human resources
files;

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 



 8 

 

 

13.     Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such other officer of the Company as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto, or compliance with any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the state of New Jersey without regard to its conflicts of law
principles.

 

14.     Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability if
any such other provision of this Agreement, which shall remain in full force and
effect.

 

15.     Remedies of the Company. Upon any termination for Cause that may cause
irreparable harm to the Company or upon the violation of the provisions of
Section 9 or 10 hereof, the Company shall be entitled, if it so elects, to
institute and prosecute proceedings to obtain injunctive relief and damages,
costs and expenses, including, without limitation, reasonable attorneys' fees
and expenses, with respect to such termination.

 

16.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

17.     Entire Agreement. This Agreement and the other agreements referred to
herein, set forth the entire agreement of the parties hereto in respect of the
subject matter contained herein and supersede any and all other prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto, and in prior agreements of the parties
hereto in respect to the subject matter contained herein is hereby terminated
and canceled.

 

18.     Special Rules Regarding Section 409A of the Internal Revenue Code.

 

(a) It is intended that any and all benefits under this Agreement either (i)
shall not constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code (“Section 409A”), and therefore are
exempt from Section 409A or (ii) are subject to a “substantial risk of
forfeiture” and exempt from Section 409A under the “short−term deferral rule”
set forth in Treasury Regulation § 1.409A−1(b)(4). In any event, all provisions
of this Agreement shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A. 

 



 9 

 

 

(b) Notwithstanding anything herein to the contrary, if the Company determines
that the Severance Benefit constitutes “nonqualified deferred compensation”
within the meaning of Section 409A, payment of such Severance Benefit shall not
commence until the Executive incurs a “separation from service” within the
meaning of Treasury Regulation §1.409A−1(h) (“Separation from Service”). If, at
the time of the Executive’s Separation from Service, the Executive is a
“specified employee” (under Section 409A), such Severance Benefit shall not be
paid until after the earlier of (i) the expiration of the six−month period
measured from the date of the Executive’s Separation from Service with the
Company, or (ii) the date of the Executive’s death (the “409A Suspension
Period”). 

 

(c) The determination of whether the Severance Benefit constitutes “nonqualified
deferred compensation” within the meaning of Section 409A shall be made by the
Company in good faith. If the Company determines that such Severance Benefit is
subject to the 409A Suspension Period, and the Executive does not believe that
such determination is reasonable, then the Company and the Executive shall
mutually select, at the Company’s expense, an independent outside counsel to
render a legal opinion regarding the applicability of the 409A Suspension
Period. If the outside counsel described in the preceding sentence agrees with
the Company’s determination that any items due to the Executive under this
agreement should be subject to the 409A Suspension Period, then such payment
shall be made at the end of the 409A Suspension Period as set forth in Section
17(b) hereof; provided however, if such outside counsel determines that such
payment shall not be subject to the 409A Suspension Period, then such payment
shall be effected within fourteen (14) days of the date of such counsel’s
determination.

 



 10 

 

 

IN WITNESS WHEREOF, the Executive has executed this Fourth Amended and Restated
Employment Agreement, and the Company has cause this Fourth Amended and Restated
Employment Agreement to be executed by its duly authorized representative, as of
the date and year first above written.

 



  EXECUTIVE       /s/ Howard S. Jonas   Howard S. Jonas         IDT CORPORATION
        By: /s/ Marcelo Fischer     Name:  Marcelo Fischer     Title:    Senior
Vice President – Finance

 

 

 

 

11



 

